DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 16, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 3, 6 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an air intake passage structure for a multi-cylinder engine comprising: a plurality of cylinders; a plurality of intake ports; and an air intake passage that is connected to the intake ports, wherein the air intake passage has; a surge tank, to which upstream end portions of the plurality of independent passages arranged in an array according to an alignment order of the corresponding intake ports are connected, a bottom surface of the surge tank has such a shape that, in a vehicle-mounted state, the bottom surface is positioned below a lower surface at an upstream end of each of the plurality of independent passages and comes closer to the lower surface at the upstreamPage 2 of 14Application No. 16/492,501Application Filing Date: September 9, 2019 Docket No. MZD193049PCTUSend of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747